Citation Nr: 0029779	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-42 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to December 
1973.

The current appeal arose from a December 1994 rating decision 
of the Department of Veterans Affairs Medical & Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC 
continued the 30 percent evaluation for PTSD and denied 
entitlement to separate evaluations for panic disorder, 
dysthymic disorder, and atypical anxiety disorder.

Following the issuance of a statement of the case related to 
the veteran's claim of entitlement to separate evaluations 
for panic disorder, dysthymic disorder, and atypical anxiety 
disorder, the veteran did not submit a substantive appeal, 
and thus this claim is not considered part of the current 
appellate review.

In April 1995, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In September 1995, the Hearing Officer affirmed the denial of 
entitlement to an evaluation in excess of 30 percent for 
PTSD.

In October 1995, the M&ROC affirmed the determination 
previously entered.

In October 1996, the RO, in pertinent part, denied 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) 
and affirmed the denial of entitlement to an evaluation in 
excess of 30 percent for PTSD.  The veteran did not submit a 
notice of disagreement as to the denial of a TDIU, and thus 
this claim it is not considered part of the current appellate 
review.

In October 1998, the Board of Veterans' Appeals (Board) 
remanded the claim to the M&ROC for additional development 
and adjudicative actions.

In June 2000, the M&ROC affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

PTSD is productive of not more than severe impairment in the 
ability to establish and maintain effective or favorable 
relationships, and in the ability to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§  4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was trained as a machine gunner and served in 
Vietnam.  He received a Purple Heart with one star, the Armed 
Forces Expeditionary Medal, the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal with Palm and 
Frame, the Cross of Gallantry with one star, and the Bronze 
Star Medal with Commendation for Valor.  

In December 1988, the veteran filed a claim of entitlement to 
service connection for PTSD.

An April 1989 VA psychiatric evaluation report shows the 
veteran stated he had avoided talking about Vietnam for 13 
years because he had considerable problems in life dealing 
his anger.  He noted he had sought counseling because his 
family life had begun to suffer due to his PTSD symptoms.  He 
described having no motivation and feeling depressed 
regularly.

The examiner stated the veteran reported survival guilt, 
flashbacks, nightmares, insomnia, and anxiety symptoms.  He 
stated he was gainfully employed and thus his industrial 
capabilities were not affected.  The examiner entered a 
diagnosis of PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 60.

In May 1989, the M&ROC granted entitlement to service 
connection for PTSD and assigned a noncompensable evaluation, 
effective December 12, 1988.

The veteran appealed the assignment of the noncompensable 
evaluation, and presented oral testimony before a Hearing 
Officer at the M&ROC in March 1990.

A June 1990 VA psychiatric evaluation shows the examiner 
concluded that the veteran's PTSD had appeared somewhat worse 
than when last seen due to his greater involvement with 
therapy, as well as his lack of having a job.  

In August 1990 the Hearing Officer granted a 10 percent 
evaluation for PTSD, which was effectuated by the M&ROC in an 
August 1990 rating decision.  The M&ROC assigned an effective 
date of December 12, 1988.

A May 1991 VA hospitalization summary report shows the 
veteran was treated for PTSD.  His discharge diagnosis was 
chronic, severe PTSD.

In September 1991 the M&ROC granted a temporary total 
evaluation for the May 1991 hospitalization.

In October 1991 the veteran filed a claim for an increased 
evaluation for PTSD.

A February 1992 VA psychiatric evaluation report shows the 
examiner determined the veteran continued to have symptoms of 
PTSD, as reflected by intrusive thoughts, combat nightmares, 
psychological distress when exposed to events that remind him 
of Vietnam, efforts to avoid thoughts or activities 
associated with his combat experience, sleep disturbance, 
irritability, difficulty with concentration, and significant 
depressive diagnosis.  The examiner entered a diagnosis of 
PTSD and assigned a GAF score of 55 with moderate to serious 
impairment in the social and occupational functioning.

In June 1992 the M&ROC granted an increased evaluation of 
30 percent for PTSD, effective October 1, 1991.

A December 1992 letter from a private therapist shows the 
veteran was being treated by her from January 1992 to 
December 1992.  She stated the veteran was the most severe 
case of PTSD she had seen.  The therapist stated the veteran 
struggled with alienation, bouts of depression, nightmares on 
a regular basis, intrusive thoughts on a daily basis, and 
sleep disturbance.  She stated the veteran was trying hard to 
work through all of his problems.

A February 1993 letter from the veteran's private therapist 
shows he was able to exhibit a healthy exterior, which would 
make some people think he did not have serious symptoms of 
PTSD.  She noted he had been withdrawing himself from the 
community, his family, and his friends.  The therapist stated 
he was struggling with panic and anger, and would isolate 
himself in order to deal with these emotions.  

A June 1993 letter from his private therapist shows the 
veteran was having difficulty with remaining emotionally 
connected.  She stated he was struggling with very powerful 
PTSD symptoms.  The therapist described him as having 
powerful nightmares and intrusive thoughts.  She stated she 
felt his treatment would be long term.

In January 1994 the veteran filed a claim for an increased 
evaluation for PTSD.

An April 1994 VA psychiatric evaluation shows the veteran 
reported he was taking classes and doing the household 
chores.  He denied socializing, and stated he did not like to 
be around people.  He noted he had some casual male 
acquaintances.  He stated he had nightmares about Vietnam 
every couple of weeks.

The examiner stated the veteran had trouble doing serial 
sevens.  He noted he had asked him if he were able to work, 
to which he stated he had tried the work study program, but 
had difficulty being around people due to stress.  He 
described it as too frustrating and too distracting.  The 
examiner stated his affect was restricted and that he did not 
smile.  His insight was guarded, and his judgment was intact.

The examiner entered a diagnosis of PTSD.  He stated the 
veteran had moderate symptoms, noting he was capable of 
taking care of the activities of daily living, but noted that 
he would isolate himself.  The examiner stated he had some 
adjustment stressors in his life, which made it problematic 
for him to work and participate effectively in school.  He 
stated he showed mild to moderate problems with concentration 
on the mental status examination.

A July 1994 "Decision on Appeal" shows the Special Master 
for Appeals stated that although the veteran's medical 
history showed a worker's compensation award for an injured 
elbow, the dominant cause of the veteran's disability was 
found to be his PTSD.  

A January 1995 statement from the veteran's spouse shows she 
felt he was worse than the 30 percent evaluation 
contemplated.  She stated he had difficulty with intimacy and 
communicating with her and their three children.  She stated 
he could not handle stress.  She stated he was depressed, 
paranoid, and angry and would experience flashbacks and 
nightmares.  

A January 1995 statement from the veteran indicates he had 
not worked for five years because he could not handle the 
stress involved in a work environment.  He stated he would 
get claustrophobic in crowds and could not live in an area 
that had Vietnamese people.  He stated he would break out in 
sweat if he saw Vietnamese people.  

A January 1995 statement from a private social worker shows 
she had seen the veteran from January 1994 to October 1994 
for PTSD.  She stated he had difficulty dealing with his 
inability to hold down a job.  The social worker stated he 
was severely impaired with maintaining effective 
relationships with his family and friends.  She stated he had 
flashbacks, which were easily triggered and would make it 
nearly impossible for him to function at home or work.

In April 1995 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he had trouble keeping 
jobs because he needed to be isolated from co-workers.  He 
noted he had left construction because of an injury he had 
sustained on the job.  He stated he had been on Social 
Security Administration disability since November 1993.  He 
noted he had been in therapy for PTSD since 1991.  

The veteran testified he did not socialize well with others.  
He stated he had nightmares regularly, which would consist of 
flashbacks from Vietnam.  He stated he enjoyed being alone 
and would look to isolate himself from others.  He noted he 
had difficulty relating to his children, including 
communicating with them.  He expressed frustration with the 
last VA psychiatric evaluation.  He stated the examiner was 
not with him long enough to be able to see the severity of 
his PTSD symptomatology.  

A July 1995 VA psychiatric evaluation report shows the 
examiner stated the veteran had all the symptoms of PTSD, 
such as vigilance, intrusive thoughts, problems with 
concentration, and avoidance of situations that remind him of 
Vietnam.  The veteran described thoughts of suicide and 
leaving his family.  He stated he would have difficulty with 
falling asleep.  He stated he had been having more nightmares 
since he had become more stressed at work.  

The examiner stated the veteran had an affect of anger and 
loud vocal tones.  He noted he was quite frustrated because 
the last examination did not describe his behavior and he was 
denied an increased evaluation.  He stated that people did 
not know what it was like to live in his shoes and deal with 
the feelings he was experiencing.  The examiner stated his 
insight was guarded, concentration seemed to be adequate, and 
judgment was somewhat impaired.

The examiner entered a diagnosis of PTSD.  He stated the 
veteran was working, but noted he seemed to be doing 
borderline work.  The examiner stated he had symptomatology 
that would fit into the functioning of a GAF score in the 
60's range.  He stated he was quite socially isolated.  

July 1995 statements from friends of the veteran and his 
family show he had a difficult time doing day-to-day 
activities, would go through periods of isolation, and had a 
low tolerance for dealing with others.

A July 1995 letter from a private physician shows the veteran 
had a past history of patient treatment.  He noted he had 
tried to work in the construction business, but had to quit 
because he could not handle the stress.  The private 
physician stated he was seen for depression, reduced sleep, 
isolating behavior, and suicidal thoughts.  He diagnosed the 
veteran with chronic PTSD.

A November 1995 VA hospitalization summary report shows the 
veteran was admitted because he became increasingly 
irritable, was sleeping poorly, and began experiencing 
flashbacks over a two-day period.  The examiner stated he was 
alert and oriented with normal speech.  His mood was 
dysthymic, and his affect was constricted, but generally 
pleasant.  He denied homicidal or suicidal ideations.  There 
was no indication of delusional thought processes.  Insight 
and judgment were fair to good.  The discharge diagnosis was 
PTSD, and the examiner stated his ability to function was 
rated at 75 percent.




A December 1995 VA hospitalization summary report shows the 
veteran was admitted because of PTSD symptoms.  He complained 
he had become very angry with his son, which had caused him a 
great deal of distress.  He noted he had been experiencing 
increasing irritability, outburst of agitation, and rage 
towards the family.  He described having panic episodes, 
constant anxiety, depression in his mood, feelings of 
hopelessness, and difficulty sleeping.  He denied having 
clear suicidal ideas.

The discharge diagnosis was PTSD with secondary syndrome of 
depression and anxiety.  The examiner entered a GAF score of 
50 on admission and 65 at time of discharge.

A January 1996 VA hospitalization summary report shows the 
veteran was admitted due to the worsening of his PTSD 
symptoms.  The examiner stated he was positive for 
hyperstartle reaction, intrusive thoughts, flashbacks, 
nightmares, chronic low mood, poor self-esteem, fatigue, 
hypersomnolence, trouble concentrating with poor memory, and 
increased anxiety.  The examiner stated his eye contact and 
speech were within normal limits, but his mood was depressed.  
Affect was sad to angry with some tearing during the 
interview.

The discharge diagnosis was PTSD with a GAF score of 58 at 
admission and 70 at discharge.

July 1997 private treatment records show the veteran was 
being treated for his PTSD.  The examiner stated he was 
seeking to reduce his symptoms of depression and PTSD.  The 
records show he reported flashbacks and wanting to withdraw 
from social situations.  The examiner noted he had responded 
better to his current situation than when he had seen him 
several years before.  He entered diagnoses of PTSD and 
depression.

A May 1999 VA psychiatric evaluation report shows the veteran 
reported he had been working at a saw mill.  He denied any 
nightmares or depression in the last two years.  He stated he 
had been doing better since being off medications for 
antidepressants.  He stated he would get occasionally 
claustrophobic in strange places.  He still had startle 
response to loud noises, but temper and irritability were 
better controlled.  He denied recent flashbacks, but they 
would occur when someone asked him to recall his Vietnam 
experiences.  He reported he still had memories that would 
evoke feelings of guilt or shame.  He noted he was focusing 
on his job and providing for his family.  

The examiner stated the veteran was friendly and conversant.  
His affect was tense and anxious.  Mood was euthymic.  He was 
coherent and goal directed.  He was oriented times three.  
The examiner noted he was insightful about dependency issues 
in himself and the effects of PTSD on him.

The examiner's impression was that the veteran's PTSD was at 
a severe level.  He noted he had had severe decompensations 
in the past, but was doing well at the present time.  The 
examiner stated that the underlying significance was he had 
limited overall life achievement which had left him with 
periods of total disability, and that he remained at a 
significant risk for this to recur.  He entered a GAF score 
of 55, stating the veteran still had significant anxiety and 
limited friends.  The examiner recommended that an increase 
to 70 percent be made for PTSD.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed on November 7, 1996.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies unless otherwise indicated.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Thus, the veteran's PTSD must be considered 
under both the previous and the amended rating criteria to 
determine which version is more favorable to his service-
connected disability.

The previous criteria for mental disorders and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels so as 
to produce definite industrial impairment 
- 30 percent disabling.



38 C.F.R. Part 4, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  

The General Counsel concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  

It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  

The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

The amended criteria for mental disorders and the applicable 
ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.






Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.



Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (effective November 7, 
1996).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)); see 
also H.R. 4864, Veterans Assistance Act of 2000 (to be 
codified at 38 U.S.C.A. § 5103A).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefit sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

The Board finds that the duty to assist has been met.  First, 
the M&ROC has obtained the evidence identified by the 
veteran, both private and VA, to include the veteran's Social 
Security Administration disability records.  Additionally, he 
has been given a recent examination in conjunction with his 
claim for an increased evaluation.  

After having carefully reviewed the evidence of record, the 
Board finds the evidence supports the grant of a 70 percent 
evaluation for PTSD.  


In December 1992, the veteran's therapist stated that he was 
the most severe case she had seen of PTSD.  She stated he 
struggled with alienation, bouts of depression, nightmares, 
intrusive thoughts, and sleep disturbance.  This same 
therapist later described the veteran as withdrawing himself 
from the community and having difficulty remaining 
emotionally connected.

In April 1994 the VA examiner stated the veteran had a 
restricted affect and did not smile.  His insight was 
considered guarded and his judgment was considered intact.  
The examiner noted that he had moderate symptoms and would 
tend to isolate himself.  He stated he had some adjustment 
stressors which made it problematic to work and participate 
effectively in school.  

In January 1995 a private social worker stated the veteran 
was severely impaired in maintaining effective relationships 
with his family and friends.  She stated he had flashbacks, 
which would make it nearly impossible for him to function at 
home or work.

In July 1995 a VA examiner stated the veteran had all the 
symptoms of PTSD and had described thoughts of suicide and 
leaving his family.  He noted he was working, but that he was 
doing borderline work.  The examiner stated he was quite 
isolated.  That same month, a letter submitted by a private 
physician shows he had seen the veteran for depression, 
reduced sleep, isolating behavior, and suicidal thoughts.  He 
stated that PTSD was chronic.

November 1995, December 1995, and January 1996 VA 
hospitalization summary reports show the veteran had been 
admitted each time due to increasing PTSD symptoms.  He 
described himself as becoming increasingly irritable in 
general and towards his family.  His mood was described as 
dysthymic and his affect as constricted.  He expressed 
feelings of hopelessness and described panic attacks.

In May 1999 the examiner noted the veteran was doing better 
than he had in the past, but stated that PTSD was 
nevertheless severe.  He stated he had had severe 
decompensations in the past, which would leave him in periods 
of total disability, and the chances were good he would have 
another recurrence.  The examiner noted he had significant 
anxiety and limited friends. 

The Board finds that the above-described evidence is 
indicative of a 70 percent evaluation for PTSD.  In reviewing 
both the previous criteria and the amended criteria, the 
Board finds that the previous criteria are more favorable to 
the veteran's PTSD symptoms.  His ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  He has described that he has difficulty 
getting along with others and difficulty in establishing and 
maintaining favorable relationships.  

This has been substantiated by medical professionals, the 
veteran's spouse, and the veteran's friends.  Additionally, 
the veteran has a severe impairment in the ability to obtain 
or retain employment.  He has reported that his past job 
performance has been erratic.  He stated that he was able to 
get jobs, but that he would have to quit due to the stresses 
of the jobs.  Finally, the most recent VA psychiatric 
evaluation report shows the examiner expressed the opinion 
that the veteran's disability evaluation should be at the 
70 percent level.

The Board notes that the veteran has been given a variety of 
GAF scores ranging from 50 to 70.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A GAF score of 50 (which is within the range 
of 41-50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." Id.; 
see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 51-60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A GAF score of 61 to 70 is defined as 
"Some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id. 

Here, the scores assigned to the veteran have varied between 
mild symptoms to serious symptoms (noting that the GAF score 
that included serious symptoms was at the time the veteran 
was admitted for hospitalization for PTSD).  The Board has 
reviewed the GAF scores along with the psychiatric 
evaluations conducted throughout the appeal period.  The 
Board is aware that some of the scores seem to reflect a less 
serious disability than a 70 percent evaluation.  However, 
the Board gives more probative value to the clinical findings 
reported in the medical records, which establish severe PTSD 
symptomatology, than a single assignment of a GAF score.  The 
Board finds the 70 percent evaluation is appropriate.

The 70 percent evaluation under the amended criteria 
contemplate more serious symptoms of PTSD than the veteran 
has shown.  Although he has expressed suicidal ideation on 
occasion, he does not have obsessional rituals which 
interfere with routine activities.  He does not have 
intermittently illogical speech.  In fact, he has been noted 
to be oriented times three and coherent.  

The veteran has described having panic attacks, but he has 
not stated they are continuous.  No medical professional has 
reported the veteran neglects his personal appearance.  The 
veteran has expressed anger at times, but he nor any medical 
professional has noted that he has unprovoked irritability 
with periods of violence.  Thus, the Board has determined 
that the veteran meets the 70 percent evaluation based upon 
the previous criteria.

The Board must now consider whether an evaluation in excess 
of 70 percent is warranted.  The evidence establishes that an 
evaluation in excess of 70 percent is not warranted under 
either the previous criteria or the amended criteria.  
Initially, the Board notes that although some examiners have 
stated the veteran has serious problems keeping a job, none 
of them have stated specifically that the veteran cannot work 
due to his PTSD.  Additionally, at the time of the May 1999 
psychiatric evaluation, he stated he was working at a saw 
mill.  Thus, he is currently working.  The examiner noted 
that the veteran was concentrating on providing for his 
family.  Also, although the veteran has been described as 
isolating himself from others, this does not establish the 
presence of virtual isolation.  

In addition, the described manifestations contained in the 
reports establish that the veteran does not have totally 
incapacitating psychoneurotic symptoms contemplated by the 
100 percent evaluation.  There is no evidence of gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activity such as 
fantasy, confusion, panic, and explosions of aggressive 
energy.  The veteran has been described as being oriented 
times three.  Thus, the Board finds that a 100 percent 
evaluation under the previous criteria is not warranted.

Considering the amended criteria, there is no indication of 
persistent delusions or hallucinations, inability to perform 
activities of daily living (including personal hygiene), 
disorientation to time or place, and memory loss that would 
establish total occupational and social impairment.  Rather, 
the veteran has been described as being able to perform 
activities of daily living.  No medical professional has 
stated he has hallucinations, grossly inappropriate behavior, 
or is a danger to hurting himself or others.  The lack of 
such findings and the evidence addressed above establish no 
more than a 70 percent impairment under either the previous 
criteria or the amended criteria.  

The Board notes that because the M&ROC has considered the 
veteran's service-connected PTSD under both the previous 
criteria and the amended criteria, a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).


The veteran is competent to report his symptoms.  To the 
extent that he stated that his PTSD was worse than the 
30 percent evaluation, he was correct, and the Board has 
granted him a 70 percent evaluation.  However, to the extent 
that the veteran stated that he cannot work because of his 
PTSD, the Board finds that the medical findings do not 
support an evaluation in excess of 70 percent.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 70 percent for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In the veteran's case at hand, the Board notes that the M&ROC 
provided and discussed the criteria for extraschedular 
evaluation in the May 1997 supplemental statement of the 
case, but denied an increased evaluation on this basis.  


The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
PTSD has resulted in frequent hospitalizations or caused 
marked interference in employment.  The Board notes that the 
veteran is currently working.  He was hospitalized in 
November 1995, December 1995, and January 1996, but he has 
not had any other hospitalization for his PTSD since that 
time.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation to 70 percent for PTSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 1 -


